991 F.2d 791
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.TICOR TITLE INSURANCE COMPANY, a California Corporation,Plaintiff-Appellee,v.A & G LIMITED PARTNERSHIP, a Maryland General Partnership;Dominic Antonelli, Defendants-Appellants.
No. 92-2115.
United States Court of Appeals,Fourth Circuit.
Argued:  March 3, 1993Decided:  April 8, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-90-3138-JFM)
Argued:  Robert C. Park, Jr., Linowes & Blocher, Silver Spring, Maryland, for Appellants.  David H. Cox, Jackson & Campbell, P.C., Washington, D.C., for Appellee.
On Brief:  Vernon W. Johnson, III, JACKSON & CAMPBELL, P.C., Washington, D.C., for Appellee.
D.Md.
AFFIRMED.
Before WILKINSON, Circuit Judge, BUTZNER, Senior Circuit Judge, and HOWARD, United States District Judge for the Eastern District of North Carolina, sitting by designation.
PER CURIAM:


1
Ticor Title Insurance Company sued A & G Limited Partnership and Dominic Antonelli, seeking a declaratory judgment that Ticor was obliged to pay neither party for losses they sustained in settling a title dispute with the City of Rockville.  A & G and Antonelli counterclaimed for these losses.  The district court granted summary judgment to Ticor, because of a clause in the title insurance policy stating that "No claim shall arise ... for liability voluntarily assumed by an insured in settling any claim or suit without prior written consent of the Company."  The court found that A & G and Antonelli had voluntarily assumed liability by settling with the City for business reasons of their own, and that Ticor had not given its prior written consent to this settlement.  We have reviewed the issues, studied the briefs and the record, and heard oral argument.  We agree with the findings and the reasoning of the district court, and affirm on the basis of its opinion.

AFFIRMED